Peer ine

 

 

ee ernment ee ag

 

fT amie rey TR Naren re Te ree a ee ernie nr fee

Case 1:19-cr-00490-RMB Document5 Filed 07/08/19 Page 1 of 1

DOCKET No. 19 CA AIO DEFENDANT We ttcey E pStey LA
AUSA Nex Rocomillec DEF.’S COUNSEL Maclra \fe iA ber

RETAINED © FEDERAL DEFENDERS Ocja O presENTMENT onEe
o INTERPRETER NEEDED

O DEFENDANT WAIVES PRETRIAL REPORT

O Rule 5 wule 9 ORule 5(c\(3) O DetentionHrg. DATE OF ARREST ~77~ 6-/9 O VOL. SURR.
TIME OF ARREST S678 £777? OON WRIT
O Other: TIME OF PRESENTMENT > OG

Ee +]

BAIL DISPOSITION
SEE —— ;
QRETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER SEE TRANSCRES |
DETENTION HEARING SCHEDULED FOR: “72 7//— (4 @ 2° of Pm
O AGREED CONDITIONS OF RELEASE
C DEF. RELEASED ON OWN RECOGNIZANCE

|
‘|
‘|
it
'
{
i

v +

i
O$ PRB O____FRP 1 Spe
0 SECURED BY $ CASH/PROPERTY: Ae 7 id
0 TRAVEL RESTRICTED TO SDNY/EDNY/ li =
CO TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVIGES —. —
O SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS) \ - Cot
O PRETRIAL SUPERVISION: OREGULAR OSTRICT OAS DIRECTED BY PRETRIAL SERVICES|? 2 — s a
0) DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED-BYPTS— _T
O DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMEN a

.
S65)

O HOME INCARCERATION OHOMEDETENTION OCURFEW OELECTRONIC MONITORING OGPS
O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

OD DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
OD DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
D DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:
ll» f=
GF PET HérRRIWe. 1 ULE Drar Aa)

wher. ARRAIGNED; PLEADS NOT GUILTY &Y CONFERENCE BEFORE D.J. ON 2-6 z g

O DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(¢)(3) Cases:
O IDENTITY HEARING WAIVED DO DEFENDANT TO BE REMOVED

D PRELIMINARY HEARING IN SDNY WAIVED OD CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: D ON DEFENDANT’S CONSENT

DATE: S | LZ

UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (onginal) - COURT FILE PINK - U.S. ATTORNEY’S OFFICE YELLOW - US. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016 TH -2

 
